        Case 1:21-cv-01103-SDG-JSA Document 4 Filed 03/19/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 AMBER JACKSON,                                      Civil Action No.

      Plaintiff,                                     1:21-cv-01103-SDG-JSA

 v.                                                  JURY TRIAL DEMANDED

 WESTROCK SERVICES, LLC,

      Defendant.



            NOTICE OF FILING AMENDED CIVIL COVER SHEET

        Plaintiff Amber Jackson (“Plaintiff”), by and through undersigned counsel of

record, hereby notifies the Court of the filing of her amended Civil Cover Sheet.

Due to administrative error, the original Civil Cover Sheet filed with the Court on

March 18, 2021, did not include the related case information.

        Respectfully submitted this 19th day of March, 2021.

                                              BARRETT & FARAHANY

                                              s/ Amanda A. Farahany
                                              Amanda A. Farahany
                                              Georgia Bar No. 646135

                                              Attorney for Plaintiff Amber Jackson




                                          1
      Case 1:21-cv-01103-SDG-JSA Document 4 Filed 03/19/21 Page 2 of 2




1100 Peachtree Street, Suite 500
Atlanta, Georgia 30309
(404) 214-0120
amanda@justiceatwork.com




                                     2
